Citation Nr: 0119236	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  93-19 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of residuals of lumbosacral strain, currently 
rated as 10 percent disabling. 

2.  Evaluation of status post fracture of the distal right 
radius (major), currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Esquire


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from September 1972 to June 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  March 1991 the RO granted service-
connection for recurrent lumbosacral strain and assigned a 
noncompensable evaluation.  In December 1996 the evaluation 
for residuals of lumbosacral strain was increased to 10 
percent and service-connection was granted for residuals of 
right hand/wrist trauma (major) and assigned a noncompensable 
evaluation.  The Decision Review Officer (DRO) increased the 
evaluation for status post fracture of the distal right 
radius (major) to 10 percent in March 2000.  


FINDINGS OF FACT

1.  Residuals of lumbosacral strain are manifested by 
complaints of pain and slight limitation of motion with no 
evidence of spasms, weakness, fatigability or incoordination.  

2.  Status post fracture of the distal right radius (major) 
is manifested by some limitation of motion with pain on 
movement.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of lumbosacral strain are not met.  38 U.S.C.A. 
§§ 1155, 5103A and 5107(b) (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59 and 
4.71a, Diagnostic Code 5295 (2000).  

2.  The criteria for an evaluation in excess of 10 percent 
for status post fracture of the distal right radius (major) 
are not met.  38 U.S.C.A. §§ 1155, 5103A and 5107(b) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5010 and 5215 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The rating decisions 
as well as the statement of the case (SOC) and supplemental 
statements of the case (SSOCs), informed the veteran of the 
evidence needed to substantiate the claim.  Moreover, the 
veteran was informed in several letters of the needed to tell 
VA where treatment had been received so that the records 
could be requested.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, SOC, SSOCs, and letters sent informed the veteran 
of the information and evidence needed to substantiate the 
claim and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  This case was remanded in 1995 and 1998 for 
additional development, and the RO complied with all 
instructions.  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the bases of the denial of the claim.  The RO requested 
all relevant treatment records identified by the veteran, and 
the veteran was informed in various letters what records the 
RO was requesting and he was asked to assist in obtaining the 
evidence.  The RO also requested and obtained the service 
medical records.  

The veteran was provided VA examinations in 1991, 1999 and 
2000, after which the examiners reviewed the claims file and 
provided opinions regarding the veteran's disabilities.  In 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2000); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
this claim is based on the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), The United States Court of Appeals for 
Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco, 7 Vet. App. at 58.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

Background  

The VA examined the veteran in January 1991.  He was right 
handed by history and his gait and posture were normal.  The 
veteran could walk on his toes and heels and the straight 
leg-raising test was negative.  Patellar reflexes were 
normal.  Lumbar flexion was 95 degrees, extension was 35 
degrees, lateral flexion was 35 degrees and rotation was 35 
degrees.  The veteran complained of pain on extension but had 
no pain on percussion of his lumbar spine.  He had right 
wrist pain on motion.  Right wrist dorsal flexion was 75 
degrees, ulnar flexion was 70 degrees, ulna deviation was 20 
degrees and radial deviation was 35 degrees.  The diagnoses 
included lumbar syndrome and fracture of the right wrist, by 
history.  

The November 1991 to April 1992 VA outpatient treatment 
records show that the veteran was seen for chronic low back 
pain.  In November 1991 physical examination revealed a mild 
decrease in low back pain.  In March 1992 his back 
examination was normal and straight leg raising was negative.  
The lumbar spine x-ray showed slight lumbar scoliosis with 
curvature to the right with no other bony abnormality 
demonstrated.  The assessment was chronic low back pain.  In 
April 1992 the assessment was low back pain with mild 
scoliosis.  

The VA examined the veteran in June 1999.  He complained of 
constant low back pain, however, he was able to do his usual 
daily activities of life without heavy lifting.  The veteran 
described his pain as 3 on a scale of 10.  Neurologically he 
was intact and his x-rays were unremarkable.  The veteran had 
90 degrees of lumbar flexion (normal was between 80 - 100 
degrees) and extension was about 35 degrees (normal was 
between 30 - 40 degrees).  Lateral bending was 35 degrees to 
either side (normal was 30 - 40 degrees).  His gait was 
normal and he was easily able to do heel-to-toe walk.  Bulk 
muscle tone and bulk were normal.  The veteran's strength in 
the lower extremities was normal throughout the musculatures 
including iliopsoas, quadriceps, knee extensors, flexors, 
dorsiflexor, plantar flexors and extensors hallucis longus 
bilaterally.  Light touch and pinprick were normal in all 
dermatomes.  Deep tendon reflexes were normal bilaterally 
with downgoing toes.  Straight leg raise was negative.  There 
was no tenderness to palpation over the back.  Lumbar x-rays 
were unremarkable except very mild arthritis at L5-S1 facet 
joints.  The disc heights were preserved and there was no 
osseous abnormality or subluxation.  The diagnosis was 
mechanical low back pain.  

The examiner opined that there was no significant functional 
disability secondary to pain, and in his opinion there was no 
evidence of weakened movement, incoordination, excessive 
fatigability or limitation of functional ability or loss of 
range of motion as evidenced by this examination.  There was 
no muscle spasm on any part of the examination or range of 
motion.  The veteran did not have scoliosis.  Heavy lifting 
would be anything more than 15 pounds and pain may increase 
with lifting above 15 pounds but would not directly change 
the range of motion.  The veteran had not had a flare-up in 
recent years.  The examiner stated that the veteran may have 
mild mechanical low back pain and for that he needed to do 
some swimming and back stretch exercises, but no heavy 
lifting and take his muscle relaxers or anti-inflammatory.  

The VA examined the veteran in December 1999.  The veteran is 
right hand dominant.  He pointed to an area along the distal 
radius base of the thumb, the right wrist, as the area where 
tenderness developed.  Dorsiflexion of the wrist was from 0 
to 80 degrees active and passively.  Flexion was from 0 to 60 
degrees.  Ulna and radial deviation was from 0 to 45 degrees.  
Finkelstein's test was negative.  The veteran's 2-point 
discrimination in the median and ulna nerve distribution was 
less than 7 mm.  He reported qualitative differences between 
the median and ulna distributions with the median 
distribution of the left hand and feeling subjectively 
lighter.  Strength, dorsiflexion, palmar flexion, ulna and 
radial deviation were normal.  

The December 1999 radiograph revealed a healed fracture of 
the distal radius with reasonably good alignment and there 
was mild sclerosis along the radial surface of the radial 
scaphoid lunate joint consistent with mild degenerative 
changes.  The assessment was traumatic fracture of the distal 
right radius.  The veteran had subsequently developed mild 
degenerative arthritis in this area.  He was left with mild 
to moderate persistent wrist discomfort and during flare-ups 
the pain caused him to avoid motion which required ulna 
deviation, flexion or wrist extension.  

Residuals of Lumbosacral Strain  

According to the applicable criteria, a 10 percent disability 
evaluation is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation 
requires muscle spasm on extreme forward bending or a 
unilateral loss of lateral spine motion in the standing 
position.  A 40 percent evaluation requires severe symptoms, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2000).

After a careful review of the evidence of record, it is found 
that that evidence does not support a finding of entitlement 
to an evaluation in excess of 10 percent for the veteran's 
service-connected residuals of lumbar strain.  The objective 
evidence of record does show that the veteran suffers from 
residuals of lumbar strain, which have resulted in limitation 
of forward bending.  However, at the time of the June 1999 VA 
examination, he displayed minor, if any pain on motion.  
There was no evidence of muscle spasms on extreme forward 
bending and there was no unilateral loss of lateral spine 
motion in the standing position.  At the January 1991 VA 
examination lumbar flexion was 95 degrees, extension was 35 
degrees, lateral flexion was 35 degrees and rotation was 35 
degrees with complaints of pain on extension.  At the June 
1999 VA examination lumbar flexion was 90 degrees, extension 
was about 35 degrees and lateral bending was 35 degrees to 
either side.  

Moreover, there was no evidence of weakness, fatigability or 
incoordination.  The June 1999 VA examiner stated that there 
was no significant functional disability secondary to pain, 
and in his opinion there was no evidence of weakened 
movement, incoordination, excessive fatigability or 
limitation of functional ability or loss of range of motion 
as evidenced by this examination.  There was no muscle spasm 
on any part of the examination or range of motion.  Thus, it 
is determined that the 10 percent evaluation currently 
assigned to the veteran's residuals of lumbar strain 
adequately compensates him for his current level of 
disability.  

The Board has considered the application of 38 C.F.R. §§  
4.40 (consider "functional loss" "due to pain"), 4.45 
(consider "pain on movement, swelling, deformity, or atrophy 
on disuse" in addition to "instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability), and 4.59 (minimum compensable evaluation 
warranted for painful motion with joint pathology) in this 
case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, an increased rating is not warranted on the basis of 
these regulations.  The evidence of record shows that the 
primary symptoms of the veteran's residuals of lumbar strain 
are pain and slight limitation of motion.  For these 
symptoms, the veteran is currently in receipt of a 10 percent 
evaluation.  The medical evidence does not show swelling, 
deformity, or atrophy.  In June 1999 bulk muscle tone was 
normal and the veteran's strength in the lower extremities 
was normal throughout the musculatures bilaterally.  Thus, 
the Board concludes that there is not pain, which warrants an 
increased rating under 38 C.F.R. §§ 4.40, 4.45, or 4.59.  For 
these reasons, a higher evaluation is not warranted based on 
38 C.F.R. §§ 4.40, 4.45, or 4.59.  

As there is no evidence of fractured vertebra or ankylosis of 
the spine, the Board finds no basis for application or 
consideration of Diagnostic Codes 5285, 5286, or 5289.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for his residuals of lumbar strain.

Status Post Fracture of the Distal Right Radius (major)  

According to the applicable criteria, arthritis due to 
trauma, substantiated by x-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2000).  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under the diagnostic 
code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000).  

According to the applicable criteria, a 10 percent evaluation 
is warranted for palmar flexion limited in line with the 
forearm or for dorsiflexion less than 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2000).  A 20 percent 
evaluation requires favorable ankylosis in 20 to 30 degrees 
of dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214 
(2000).

In this case, the veteran is rated at the maximum schedular 
level under Diagnostic Code 5215, 10 percent, and he is not 
entitled to a higher rating under that code.  Furthermore, 
after review of the rating schedule, the Board finds no other 
diagnostic code that authorizes a disability rating in excess 
of 10 percent for the veteran's status post fracture of the 
distal right radius (major).  While diagnostic 5214 allows 
for a higher disability evaluation, it pertains to ankylosis 
of the wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5214 
(2000).  The medical evidence of record does not show the 
presence of ankylosis, as would be required to justify a 20 
percent disability evaluation under Diagnostic Code 5214.  
The veteran's current 10 percent disability evaluation is 
determined to be adequate to compensate him for his slightly 
limited motion and complaints of pain.  Therefore, it is 
found that an evaluation in excess of 10 percent for the 
service-connected status post fracture of the distal right 
radius (major) is not justified at this time.

The Board has considered the application of 38 C.F.R. §§  
4.40 (consider "functional loss" "due to pain"), 4.45 
(consider "pain on movement, swelling, deformity, or atrophy 
on disuse" in addition to "instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability), and 4.59 (minimum compensable evaluation 
warranted for painful motion with joint pathology) in this 
case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, an increased rating is not warranted on the basis of 
these regulations.  The evidence of record shows that the 
primary symptoms of the veteran's status post fracture of the 
distal right radius (major) are pain on motion and some 
limitation of motion.  For these symptoms, the veteran is 
currently in receipt of a 10 percent evaluation.  The medical 
evidence does not show swelling, deformity, or atrophy.  
Thus, the Board concludes that there is not pain, which 
warrants an increased rating under 38 C.F.R. §§ 4.40, 4.45, 
or 4.59.  For these reasons, a higher evaluation is not 
warranted based on 38 C.F.R. §§ 4.40, 4.45, or 4.59.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the service-connected status post 
fracture of the distal right radius (major).  


ORDER

An increased evaluation for the service-connected residuals 
of lumbar strain is denied.  

An evaluation in excess of 10 percent for the service-
connected status post fracture of the distal right radius 
(major) is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

